                Case 3:20-cv-05332-RAJ Document 12 Filed 07/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   ROBERT B TREADWELL,                              Civil No. 3:20-CV-05332-RAJ
 9            Plaintiff,
10
              vs.                                      ORDER
11
     COMMISSIONER OF SOCIAL
12   SECURITY,

13            Defendant.

14            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date

15   shall be amended as follows:
              Defendant shall have up to and including August 10, 2020, to file an Answer to
16
     Plaintiff’s Complaint, including the certified administrative record. If the Commissioner
17
     is unable to file the certified administrative record by that date, the Commissioner shall
18   file a status report by that date and every subsequent 28 days until the certified

19   administrative record becomes available.
              DATED this 14th day of July, 2020.
20

21                                                     A
22                                                     The Honorable Richard A. Jones
                                                       United States District Judge
23


     Page 1         ORDER - [3:20-CV-05332-RAJ]
